IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

FALCONTRUST GROUP, INC.,                   NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D14-2572

FLORIDA OFFICE OF INSURANCE
REGULATION, ZURICH, U.S., a
foreign corporation, ZURICH
AMERICAN INSURANCE
COMPANY, a New York corporation,
ZURICH AMERICAN INSURANCE
COMPANY OF ILLINOIS, an Illinois
corporation, AMERICAN ZURICH
INSURANCE COMPANY, an Illinois
corporation, AMERICAN
GUARANTEE AND LIABILITY
INSURANCE COMPANY, a New York
corporation, and STEADFAST
INSURANCE CORPORATION, a
Florida corporation,

     Appellees.
_________________________________/

Opinion filed February 23, 2015.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

Jack Scarola and Patrick E. Quinlan of Searcy Denney Scarola Barnhart & Shipley,
P.A., West Palm Beach, for Appellant.

Bruce Culpepper, Patrick Flemming and Alyssa S. Lathrop, Assistant General
Counsels, Office of Insurance Regulation, Legal Services Office, Tallahassee, for
Appellee Florida Office of Insurance Regulation.
Katherine E. Giddings, B.C.S., and Kristen M. Fiore of Akerman LLP,
Tallahassee; Christopher S. Carver and Stacy J. Rodriguez of Akerman LLP,
Miami, for Appellees Zurich, U.S., Zurich American Insurance Company, Zurich
American Insurance Company of Illinois, American Zurich Insurance Company,
American Guarantee and Liability Insurance Company, and Steadfast Insurance
Corporation.




PER CURIAM.

     AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.




                                     2